

117 HRES 342 IH: Recognizing that Mississippi County, Arkansas, is the leader in electric arc furnace steel production.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 342IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Crawford submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing that Mississippi County, Arkansas, is the leader in electric arc furnace steel production.Whereas Mississippi County, Arkansas, is America’s largest producer of sustainable, recycled, scrap-based steel;Whereas Mississippi County’s steel industry has been built on a sustainable model of recycling steel to produce new steel and steel products that are 100-percent recyclable at the end of their useful life;Whereas Mississippi County’s steel producers utilize electric arc furnaces (EAFs) that melt recycled scrap and turn it into new steel;Whereas the EAF steelmaking process is far less carbon-intensive and more energy efficient;Whereas EAF steel producers in Arkansas produce steel with up to 75 percent fewer carbon emissions than traditional steelmaking;Whereas with lower carbon emissions and less energy required, the recycled steel produced in Mississippi County makes the county a building block for a green economy;Whereas Mississippi County’s steel producers are recycling the steel of the past and using it to build America’s future;Whereas Mississippi County is home to the only steel production facility to be LEED certified;Whereas Mississippi County’s modern steel producers continue to push recycled steel into products where it was never considered viable, such as 3d Generation Advanced High-Strength Steel (AHSS) products that make lighter, stronger, and more fuel-efficient vehicles with lower lifecycle emissions;Whereas 100 percent of Mississippi County’s steel is made in lower emissions, recycled, scrap-based EAFs, compared to only 28 percent of steel produced in the world and 10 percent of steel produced in China being made in EAFs; andWhereas through recycling, Mississippi County is one of the cleanest places on Earth to make steel: Now, therefore, be itThat the House of Representatives recognizes that Mississippi County, Arkansas, is the leader in electric arc furnace steel production.